Citation Nr: 1130407	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for fibromyalgia, also claimed as a chronic disability manifested by multiple joint pain and muscle weakness.


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had verified active military service from March 1988 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the appellant's claim for service connection for a chronic disability, manifested by multiple joint pain and muscle weakness.  In June 2007, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  In April 2011, the Board sought a medical opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  The Veteran's chronic disability, manifested by fatigue, multiple joint pain and muscle weakness, has been diagnosed as fibromyalgia.

2.  The Veteran's fibromyalgia began in service, has continued in symptomatology since separation from service, and the competent medical evidence etiologically links her fibromyalgia to service.


CONCLUSION OF LAW

Fibromyalgia was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts her symptoms of multiple joint pain, fatigue and muscle weakness are manifestations of a systemic disease process that had onset in service.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's complaints of multiple joint pain and muscle weakness, currently diagnosed as fibromyalgia, had their onset in service.  

A Veteran is competent to testify to factual matters of which he or she had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  In this case, the Board finds that the Veteran is credible and competent to report that she experienced multiple joint pain and muscle weakness in service and since service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service medical records show the Veteran was treated intermittently for varied musculoskeletal complaints.  She initially complained of problems with her knees, diagnosed as chondromalacia and/or patellofemoral pain syndrome.  She developed recurrent back pain and problems with her cervical spine after a 1990 motor vehicle accident.  X-rays of the cervical spine revealed degenerative changes at C3-4.  Clinical notes in 1991 contained an assessment of myalgia.  Treatment records dated in 2001, just prior to her retirement, show that following a second motor vehicle accident in 2001, the Veteran was evaluated for complaints of muscle aches, arthralgia, profuse sweating, fatigue and myalgia of 6 months duration.  At her retirement physical in December 2001, examination was normal with no pertinent abnormalities identified.  

Similarly, the post-service medical evidence reflects treatment for ongoing complaints of musculoskeletal pain, weakness, and fatigue.  Post-service records show the Veteran was afforded examinations from a number of private and VA physicians.  However extensive and thorough work-up failed to reveal a conclusive diagnosis.  In this regard, an electromyography/nerve conduction study (EMG/NCS) test in August 2002 was negative.  In February 2003, a VA examiner concluded the Veteran's history was not suggestive of any specific rheumatological disorder.  On neurological consultation in January 2004, the clinician noted that it was not clear that the Veteran met the criteria for polymyositis.  During subsequent examination in March 2004, another physician concluded the Veteran had no significant tender points to suggest fibromyalgia, but rather clinical examination and the Veteran's history was suggestive of Parkinson's disease.  February 2005 muscle biopsy results were negative for polymyositis.  Private treatment records, to include statements from the Veteran's treating rheumatologist, document diagnoses of polymyositis, fibromyalgia, chronic pain syndrome, and a medical history of Sjogren's syndrome.  It was not clear from the records whether the diagnoses were based on analysis of any stated diagnostic criteria or supported by laboratory findings. 

Accordingly, in September 2007 the Board remanded the claim for the purpose of having a VA physician to determine whether the Veteran suffered from a chronic disability manifested by multiple joint pain and muscle weakness and, if so, whether it had its onset during her military service.  Following an examination of the Veteran and clinical testing, the VA examiner responded that the Veteran presented myalgia and fatigue of unclear etiology.  The VA examiner noted that an EMG study was negative and a muscle biopsy did not support a diagnosis of polymyositis, but these were performed in connection with treatment.  The VA examiner further stated that she could not determine the etiology of the Veteran's symptoms or confirm a diagnosis of polymyositis without resorting to speculation.  

The VA examiner's medical statements which are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the Veteran's complaints of musculoskeletal pain, weakness, and fatigue, and the Veteran's military service.  As such, the Board sought an expert opinion from the VHA as to the nature and etiology of the Veteran's complaints in April 2011.  Significantly, on the question of medical causation, the competent medical evidence supports the appellant's claim.

In an opinion in June 2011, the reviewing VHA physician noted a long history of treatment by numerous physicians throughout the years, to include internists, rheumatologists and neurologists, for complaints of muscle weakness, pain and fatigue.  The physician found that the most appropriate diagnosis for the Veteran's symptomatology was fibromyalgia, because fibromyalgia was currently considered to be a central pain sensitivity syndrome occasionally characterized by the absence of multiple tender points, consistent with the Veteran's medical history.  The physician opined that a diagnosis of polymyositis was not warranted based on negative muscle biopsies and negative EMG results contained in the claims file.  The physician opined that it was more likely than not that the Veteran's fibromyalgia had onset in service.  The physician explained that the service medical records documented symptoms essentially identical to the ongoing symptoms exhibited by the Veteran after service and currently.  

The above-noted expert medical opinion is of great probative value.  The opinion was rendered after a review of the claims file, to include the service treatment records, the February 2005 muscle biopsy testing, as well as the VA medical opinions of February 2003 and March 2004, and post-service private treatment records.  It is also consistent with the evidence of record.  More importantly, a rationale in support of the opinion was provided.  As service connection may be granted for any disease that initially had its onset in service, continued in symptoms since service, and has been etiologically linked to service, the Board finds that service connection for fibromyalgia is warranted.  38 C.F.R. § 3.303(d).  


ORDER

Service connection for fibromyalgia is granted.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


